Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered July 31, 2007. The judgment convicted defendant, upon a jury verdict, of burglary in the first degree and assault in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of one count of burglary in the first degree (Penal Law § 140.30 [2]) and two counts of assault in the second degree (§ 120.05 [2]). Contrary to defendant’s contention with respect to count three of the indictment, we conclude that the evidence is legally sufficient to establish that the victim sustained a physical injury (see § 10.00 [9]; § 120.05 [2]; People v Chiddick, 8 NY3d 445, 447-448 [2007]). The evidence presented at trial established that defendant struck the victim repeatedly with a baseball bat, resulting in an injury to the victim’s arm that caused the victim “more than slight or trivial pain” (Chiddick, 8 NY3d at 447). We further conclude that, when defendant moved for substitution of counsel, County Court made the requisite inquiry to determine whether defendant had good cause for substitution (see People v Frayer, 215 AD2d 862, 862-863 [1995], lv denied 86 NY2d 794 [1995]). The record establishes that “the court afforded defendant the opportunity to express his objections concerning his . . . attorney, and the court thereafter reasonably concluded that defendant’s . . . objections had no merit or substance” (People v Singletary, 63 AD3d 1654 [2009], lv denied 13 NY3d 839 [2009] [internal quotation marks omitted]; see People v Reese, 23 AD3d 1034, *13121035 [2005], lv denied 6 NY3d 779 [2006]). Present—Smith, J.P., Fahey, Sconiers, Pine and Gorski, JJ.